DETAILED ACTION
This is a response to the Applicant’s Remarks filed 05/18/2021. Claims 22-26, 29-33, 36-40 and 43-45 are pending. Claims 1-21, 27, 28, 34, 35, 41 and 42 have been cancelled. Claims 22, 23, 25, 26, 29, 30, 32, 33, 36, 37, 39, 40 and 43 have been amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/22/2020, 02/08/2020, 07/14/2021 and 12/13/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 05/18/2021, with respect to the rejection(s) of claim(s) 22 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2020/0015239 to Guey et al. in combination with cited prior art Zhang1 and Suo. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 22-24, 29-31, 36-38 are rejected under 35 U.S.C 103 as being unpatentable over Zhang et al. (US20200137700), hereinafter “Zhang1”, in view of Suo et al.  (US20130235837), hereinafter “Suo”, in further view of Guey et al. (US 2020/0015239) hereinafter “Guey”

Regarding claim 22 and 29, Zhang1 teaches:
A method, comprising: 
receiving, by a terminal device, configuration information from a network device; wherein the configuration information indicates configuration parameters of a plurality of synchronization signal blocks, synchronization signal blocks of the plurality of synchronization signal blocks …, each configuration parameter of the configuration parameters comprises respective transmission pattern information, and each respective transmission pattern information indicates a portion of the plurality of synchronization signal blocks actually sent; (Zhang1 Fig. 5 [0083-0092]: Step S210, indication information is sent to a terminal device,  by the network device. Such indication information is used by the terminal device to determine configuration/transmission information of multiple synchronization signal blocks (SSB). The configuration/transmission information is used to determine a timing sequence of each of multiple SSBs [0084], number of multiple SSB to be sent [0088], number of time domain units between any multiple SSBs [0089], and indicates correspondences that are mappings of timing sequences of the SSBs [0091].)
and
 receiving, by a terminal device from a network device, the portion of the plurality of synchronization signal blocks on according to the configuration information (Zhang1 Fig. 5 [0085]: In step S220, each of multiple SSBs are sent to the terminal device based on the timing sequence of the respective SSB in the first cycle.)
and wherein the plurality of synchronization signal blocks comprises of a synchronization signal block …and other synchronization blocks (Zhang1 Fig. 5 [0085]: In step S220, each of multiple SSBs are sent to the terminal device based on the timing sequence of the respective SSB in the first cycle.)

Zhang1 teaches that different SSBs in multiple SSBs can be sent by using different beams [0095], Zhang1 does not teach:
different frequency domain positions on one carrier
…one carrier…
However, Suo teaches:
different frequency domain positions on one carrier 
…one carrier… (Suo, Fig. 5, [0010, 0029, 0036-0037]: Suo teaches at least two sub-bands are determined in a carrier bandwidth, where the central frequency points of respective sub-bands are different, are used to broadcast PBSCH/SSS/PSS to UEs in an interference coordination method. See Fig. 5, each SSB frequency domain position (using 3 sub-band frequencies) is offset from one another (within the allotted 20 MHz bandwidth), and staggered in time domain.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Suo into the method of Zhang1 in order to permit the UE flexibility to search multiple domains for configuration information, for improved synchronization and less inter-neighborhood interference (abstract).

Zhang1 and Suo do not teach:
a synchronization signal block available for an initial access process and synchronization signal blocks available for a process other than an initial access process
However, Guey in a similar endeavor discloses a method for initial access procedure and beam management procedure using SSBs:
a synchronization signal block available for an initial access process ([0028]: The UE may be configured to receive and detect the PSS and SS within the SS blocks, such that the UE is able to identify and find the direction of the network apparatus. In the initial acquisition procedure (equates to the initial access process), the UE may be configured to use a fixed beam for UE reception. If the UE fails to detect or receive the PSS/SSS, the UE may change its beam direction and use a different receiving beam to search again. See also Fig. 1)
and synchronization signal blocks available for a process other than an initial access process ([0029]: After the initial access procedure, the UE may further be configured to perform a beam management procedure according to the received SS blocks. See Fig. 4, BM procedure is performed to find the best beam pair link between the UE and the network apparatus. The UE may be configured to measure a channel quality or reference signal received power (RSRP) for each received SS block. Specifically, the UE may be configured to receive the reference signal (e.g. DMRS and PBCH) in the SS blocks. For example, the network apparatus may transmit 8 SS blocks in 8 different TX beams, and the UE performs CSI measurement to measure the channel quality for each beam. [0030-0032]: PBCH and reference signal DMRS may occupy two OFDM symbols in each SS block. See Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Guey into the method of Zhang1 in view of Suo in order to complete the initiation process for the most efficient beam connection to a UE using standard reference signal measurements provided in the SS blocks transmitted from the network device. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Particularly for claim 29, Zhang1 teaches:
An apparatus, comprising: 
a non-transitory storage medium including executable instructions; and 
a processor; 
wherein the executable instructions, when executed by the processor, cause the apparatus to (Zhang1, Fig. 8, [0032] terminal device comprising of memory 540 (nonvolatile RAM [0130]) to store instructions, processor 530 to execute the instructions stored in the memory): 

Regarding claim 36, Zhang1 teaches:
An apparatus, comprising: 
a non-transitory storage medium including executable instructions; and 
a processor; 
wherein the executable instructions, when executed by the processor, cause the apparatus to (Zhang1, Fig. 8, [0033] network device comprising of memory 640 (nonvolatile RAM [0136]) to store instructions, processor 630 to execute the instructions stored in the memory): 
determine configuration information of a plurality of synchronization signal blocks, wherein synchronization signal blocks of the plurality of synchronization signal blocks are located at domain positions on one carrier, the configuration information indicates configuration parameters of the plurality of synchronization signal blocks, each configuration parameter of the configuration parameters comprises respective transmission information,  and  each respective transmission information indicates a portion of the plurality of synchronization signal blocks (Zhang1 Fig. 5 [0083-0092]: Step S210, indication information is sent to a terminal device, by the network device. Such indication information is used by the terminal device to determine configuration information of multiple synchronization signal blocks (SSB). The configuration information is used to determine a timing sequence of each of multiple SSBs [0084], number of multiple SSB to be sent [0088], number of time domain units between any multiple SSBs [0089], and indicates correspondences that are mappings of timing sequences of the SSBs [0091].); and 
send the configuration information and a portion of the plurality of synchronization signal blocks to a terminal device. (Zhang1 Fig. 5 [0085]: In step S220, each of multiple SSBs are sent to the terminal device based on the timing sequence of the respective SSB in the first cycle.)
and wherein the plurality of synchronization signal blocks comprises of a synchronization signal block …and other synchronization blocks (Zhang1 Fig. 5 [0085]: In step S220, each of multiple SSBs are sent to the terminal device based on the timing sequence of the respective SSB in the first cycle.
Zhang1 teaches that different SSBs in multiple SSBs can be sent by using different beams [0095], Zhang1 does not teach:
…on the one carrier…
different frequency domain positions on one carrier
However, Suo teaches:
…on the one carrier…
different frequency domain positions on one carrier (Suo, Fig. 5, [0010, 0029, 0036-0037]: Suo teaches at least two sub-bands are determined in a carrier bandwidth, where the central frequency points of respective sub-bands are different, are used to broadcast PBSCH/SSS/PSS to UEs in an interference coordination method. See Fig. 5, each SSB frequency domain position (using 3 sub-band frequencies) is offset from one another (within the allotted 20 MHz bandwidth), and staggered in time domain.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Suo into the method of Zhang1 in order to permit the UE flexibility to search multiple domains for configuration information, for improved synchronization and less inter-neighborhood interference (abstract).

Zhang1 and Suo do not teach:
a synchronization signal block available for an initial access process and synchronization signal blocks available for a process other than an initial access process. 
However, Guey in a similar endeavor discloses a method for initial access procedure and beam management procedure using SSBs:
a synchronization signal block available for an initial access process (Guey [0028]: The UE may be configured to receive and detect the PSS and SS within the SS blocks, such that the UE is able to identify and find the direction of the network apparatus. In the initial acquisition procedure (equates to the initial access process), the UE may be configured to use a fixed beam for UE reception. If the UE fails to detect or receive the PSS/SSS, the UE may change its beam direction and use a different receiving beam to search again. See also Fig. 1)
and synchronization signal blocks available for a process other than an initial access process ([0029]: After the initial access procedure, the UE may further be configured to perform a beam management procedure according to the received SS blocks. See Fig. 4, BM procedure is performed to find the best beam pair link between the UE and the network apparatus. The UE may be configured to measure a channel quality or reference signal received power (RSRP) for each received SS block. Specifically, the UE may be configured to receive the reference signal (e.g. DMRS and PBCH) in the SS blocks. For example, the network apparatus may transmit 8 SS blocks in 8 different TX beams, and the UE performs CSI measurement to measure the channel quality for each beam. [0030-0032]: PBCH and reference signal DMRS may occupy two OFDM symbols in each SS block. See Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Guey into the method of Zhang1 in view of Suo in order to complete the initiation process for the most efficient beam connection to a UE using standard reference signal measurements provided in the SS blocks transmitted from the network device. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claims 23, 30 and 37, Zhang1 teaches:
The method according to claim 22, wherein each respective transmission pattern information is a bitmap. (Zhang1, [0091]: In this embodiment, the indication information indicates a first correspondence in multiple correspondences, and the correspondences are mappings of timing sequences of the SSBs.)

Regarding claims 24, 31 and 38, Zhang1 teaches:
The method according to claim 22, wherein the configuration information is received through radio resource control signaling. (Zhang1, [0092]: In this embodiment, the indication information is carried in at least one of the broadcast message, system message, the RRC signaling, MAC CE signaling or DCI.)



Claims 25, 32 and 39 are rejected under 35 U.S.C 103 as being unpatentable over Zhang1, Suo and Guey, and in further in view of Zhang (US US2020/0260393) herein after “Zhang2”.

Regarding claims 25, 32 and 39, Zhang1, Suo or Guey do not teach:
an absolute value of a frequency domain position of a synchronization signal block of the plurality of synchronization signal blocks that corresponds to the respective configuration parameter on the one carrier on the one carrier; or 
an offset value of a frequency domain position of a synchronization signal block of the plurality of synchronization signal blocks corresponding to the respective configuration parameter on the one carrier relative to the specific parameter.
However, Zhang2 teaches: 
an absolute value of a frequency domain position of a synchronization signal block of the plurality of synchronization signal blocks that corresponds to the respective configuration parameter on the one carrier on the one carrier (Zhang2, [0082]: In step 210, the network device indicates to a terminal device resource positions. The resource positions of the synchronization signal blocks may refer to absolute positions of the synchronization signal blocks (e.g. specific frequency position domains, at (specific) which subframe or frequency. [0083]: The resource position of the SSB may refer to positions of the SSBs relative (an offset) to a reference point, where the reference point may be a fixed reference)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhang2 into the method of Zhang1 in view of Suo and Guey because providing specific positioning information for the terminal device to receive the SSBs on fixed time-domain or frequency-domain resources greatly reduces calculation complexity and reduce detection time and reduce power consumption. (Zhang2, [0091])

Claims 26, 33 and 40 are rejected under 35 U.S.C 103 as being unpatentable over Zhang1, Suo and Guey, and further in view of Takeda et al. (US 2021/0120506) hereinafter “Takeda”.


Regarding claims 26, 33 and 40, Zhang1 does not teach:
The method according to claim 22, wherein each configuration parameter of the configuration parameters further comprises time domain position information of a synchronization signal block of the plurality of synchronization signal blocks that correspond to the respective configuration parameter, or a period of a synchronization signal block of the plurality of synchronization signal blocks corresponding to the respective configuration parameter.
However, Takeda teaches:
each configuration parameter of the configuration parameters further comprises time domain position information of a synchronization signal block of the plurality of synchronization signal blocks that correspond to the respective configuration parameter (Takeda Fig. 3A and 3B, [0048], [0008]: The user terminal derives a time index for timing identification based on identification information of the SS block (SS block identification number). The time index may be a radio frame number or index, a slot number or slot index in the radio frame, a symbol number or symbol index in the slot, or a frame number in a transmission time interval (i.e. an SFN in a TTI of the NR-PBCH.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Takeda into the methods of Zhang1, Suo and Guey. A terminal device that would need timing identification for time domain position information could easily derive a time index. The motivation is to provide a method for identifying SS block time identification with high reliability and low complexity (Takeda [0009]).

Claims 43, 44 and 45 are rejected under 35 U.S.C 103 as being unpatentable over Zhang1, Suo and Guey, and further in view of Seo et al. (US 2014/0050206) hereinafter “Seo”.

Regarding claim 43, Zhang1, Suo and Guey do not teach:
performing, by the terminal device, rate matching according to the configuration information.
However, Seo teaches applying rate matching information:
performing, by the terminal device, rate matching according to the configuration information (Seo, [0134}: Each region’s rate matching, through a resource occupied by the synchronization signal, can be applied in a subframe in which the synchronization signal is transmitted, or in a subcarrier occupied by the synchronization signal, or applied only to the RB including the synchronization signal or to a full system band.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Seo into the methods of Zhang1, Suo and Guey to improve access and synchronization for UEs, where the synchronization signal is used for frame synchronization, and cell identifier (Seo [0004]). The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability. 

Regarding claim 44, Zhang1, Suo and Guey do not teach:
The apparatus according to claim 29, wherein the executable instructions, when executed by the processor, further cause the apparatus to: perform rate matching according to the configuration information.
However, Seo teaches:
The apparatus according to claim 29, wherein the executable instructions, when executed by the processor, further cause the apparatus to: perform rate matching according to the configuration information. (Seo, Fig. 17 [0178, 0181]: Processor 210, Memory 220 - implements the proposed functions, procedures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Seo into the method of Zhang1, Suo and Guey in order to implement in hardware the functionalities and features of the rate matching information configured within the SSBs.

Regarding claim 45, Zhang1, Suo and Guey do not teach
The apparatus according to claim 36, wherein the configuration information is usable for rate matching by the apparatus.
	However, Seo teaches:
The apparatus according to claim 36, wherein the configuration information is usable for rate matching by the apparatus. (Seo, [0134}: Each region’s rate matching, through a resource occupied by the synchronization signal, can be applied in a subframe in which the synchronization signal is transmitted, or in a subcarrier occupied by the synchronization signal, or applied only to the RB including the synchronization signal or to a full system band.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Seo into the methods of Zhang1, Suo and Guey to improve access and synchronization for UEs, where the synchronization signal is used for frame synchronization, and cell identifier (Seo [0004]). The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461